DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Boles (US 4546355 A) is considered close prior art to the claimed invention as it discloses the use of radar to create orthogonal image projections of an object which indicate associated azimuth, elevation and range values. 
Regarding claim 1, Boles discloses [Note: What Boles fails to disclose is strike-through]
A method to perform object surface estimation using a radar system (Col. 6, lines 62-67, “The data processed at the end of each synthetic aperture permits 3 scaled image projections with respect to the radar line-of-sight to be viewed on a cathode ray tube display, as illustrated in FIG. 4, as an aid to ship identification. These are range/azimuth, elevation/azimuth, and range/elevation image projections.”), the method comprising: 
receiving reflected signals resulting from reflection of transmit signals by an object (FIG. 1 illustrates aircraft and ship target geometrical and motional relationships which influence the doppler frequencies associated with the signals reflected from the ship target); 
processing, using a processor, the reflected signals (Col. 10, lines 48-60, “Signals reflected from the ship target are received by Interferometer Antenna 10 comprised of four separate receiving elements whose common boresight direction corresponds to that of Transmitting Antenna 9. Switching signals at the system pulse repetition frequency generated in General Purpose Computer 17 are applied to Azimuth And Elevation Array Switching Unit 8 for the purpose of combining signals received by the four antenna apertures so as to form interleaved azimuth and elevation signal pairs through two receiver channels (Receivers 13 and 14) for subsequent interferometric angle processing.”) to obtain an image (FIG. 5 illustrates the formation of an ISAR image projection), the image indicating an intensity associated with at least one set of angle values and a set of range values (Col. 7, lines 39-63, “A range/doppler processed (ISAR) image, therefore, is a representation of a projection along the W'.sub.T direction onto the projection plane, as depicted in FIG. 5. Such a projection provides profile information concerning the ship target in addition to subtended length along the slant range direction and is therefore useful for purposes of ship classification. (Ship profile is plotted vertically and slant range horizontally, so that ship elevation features plot more closely to the vertical direction on the CRT display.) Since W'.sub.T is a constantly varying quantity both in magnitude and direction, with a strong dependence upon instantaneous ship rotational motions, observed ISAR imagery undergoes variations in elevation profile as well as image inversions as the sign of W'.sub.yy changes. Scaling (of doppler) along the profile (cross-range) direction is unknown since it requires knowing the magnitude of W'.sub.T. Operator intervention is, therefore, required to adjust the doppler (profile) scaling in accordance with the range of magnitudes of the rotation vector, W'.sub.T. For a similar reason, resolution (aperture time) in the doppler dimension must be arbitrarily set. It can also be readily seen from FIG. 4, that a bow to stern ship aspect angle along the radar LOS is much more favorable from the point of view of both length and profile discrimination than is the broadside view, so that the effectiveness of ISAR is aspect angle sensitive.”); 
(FIG. 4 depicts the representation on a split screen CRT of three orthogonal projections of a hypothetical ship target) indicating a subset of the at least one set of angle values and associated ranges within the set of range values (Col. 12 lines 59- end of paragraph, “Azimuth and elevation angle data is scaled directly in feet along their respective directions in Velocity Computer 27 by multiplying by slant range, R, obtained from General Purpose Computer 17. Three sets of coordinate data depicting the locations of ship scatterers are transferred from Velocity Computer 27 to Scan Converter 28 for display on a split screen divided into four quadrants in CRT Display 29. These are the range/azimuth, azimuth/elevation, and range/elevation coordinate values, representing three orthogonal image projections of the ship target. A representation of such image projections for a hypothetical ship target is shown in FIG. 4.”), (Col. 12 lines 59- end of paragraph, “Azimuth and elevation angle data is scaled directly in feet along their respective directions in Velocity Computer 27 by multiplying by slant range, R, obtained from General Purpose Computer 17. Three sets of coordinate data depicting the locations of ship scatterers are transferred from Velocity Computer 27 to Scan Converter 28 for display on a split screen divided into four quadrants in CRT Display 29. These are the range/azimuth, azimuth/elevation, and range/elevation coordinate values, representing three orthogonal image projections of the ship target. A representation of such image projections for a hypothetical ship target is shown in FIG. 4.”).

FEAR (US 20100113921 A1) is considered close prior art to the claimed invention as it discloses, the use of radar technology to detect objects and to create an image based on those detections and to further process the image to determine object surface estimation. 
Regarding claim 1, FEAR discloses [Note: What FEAR fails to disclose is strike-through]
A method to perform object surface estimation using a radar system (Paragraph 0008, “An embodiment of a method for object surface estimation is presented. In one embodiment, the method includes receiving, at a sensor, one or more reflections from a surface of an object while the sensor is scanned in a pattern that localizes the surface of the object within a medium. The method may also include converting the reflections into one or more signals. Additionally, the method may include estimating a position of the surface of the object within the medium in response to the one or more signals.”), the method comprising: 
receiving reflected signals resulting from reflection of transmit signals by an object (Paragraph 0077, “This preliminary scan can be accomplished by moving the antenna (or multiple antennas) around the perimeter of the imaging region. A preliminary scan can include scanning the antenna(s) around the base and perimeter of the container, as illustrated in FIG. 1. In certain implementations, at each location, the antenna transmits and receives an ultra-wideband pulse of microwave energy which is captured as the raw imaging data.”); 
processing, using a processor (FIG. 22, “Signal processor”, 2206), the reflected signals to obtain an image (Paragraph 0055, “The reflected signals can be analyzed and focused to create images that indicate the location of strongly scattering objects.”; where “analyzing and focusing” the reflected signals to create an image is tantamount to processing the reflected signals to obtain an image and “indicate the location of strongly scattering objects” is tantamount to indicating an intensity ), 
processing, using the processor (FIG. 22, “Signal processor”, 2206), the image to provide the object surface estimation (Paragraph 0067, “The collection of simple signals obtained at the antenna and/or laser can be focused, and the resulting image can be processed to create a surface estimate.”; therefore, the resulting image (which is the image obtained from the processing/”focusing” of the reflected signals above) is further processed to provide the object surface estimation), (FIGs. 8A and 8B, depicts a two-dimensional scan, which results in a 3 dimensional image; Paragraph 0103, “FIG. 8 shows the three-dimensional breast surface estimate created with 4 rows of 16 antennas and the base scan.”; therefore, a two-dimensional array of antenna elements (4x16) used to generate a 3-dimensional image; FIG. 10 also depict the 2-dimenstional antenna grid patterns) indicating the intensity (Paragraph 0055, “The reflected signals can be analyzed and focused to create images that indicate the location of strongly scattering objects.”; where “indicate the location of strongly scattering objects” is tantamount to indicating an intensity ) 

Derham (US 20130176161 A1) is considered close prior art to the claimed invention as it discloses, the use of radar technology to detect objects and also discloses the depiction of radar images which indicate range, velocity, azimuth angle and elevation values for each point in the image.
Regarding claim 1, Derham discloses [Note: What Derham fails to disclose is strike-through]
the image indicating an intensity associated with at least one set of angle values and a set of range values (Paragraph 0076, “When such a device performs radar detection, it shall transmit specific signals, and receive reflections of those signals from any objects in the surrounding region, then processing the received signals to form a radar image of the surrounding region. It will be well-known to those skilled in the art that the term "radar image" does not necessarily imply a two-dimensional visible image, but instead may be a data construct that describes the apparent reflectivity of the surrounding region in one or more dimensions which may include range, azimuth angle, elevation angle, and radial velocity.”, where the “apparent reflectivity” is tantamount to “intensity” associated with the dimension of range, azimuth angle, elevation angle, and radial velocity);

indicating the intensity (Paragraph 0076, “When such a device performs radar detection, it shall transmit specific signals, and receive reflections of those signals from any objects in the surrounding region, then processing the received signals to form a radar image of the surrounding region. It will be well-known to those skilled in the art that the term "radar image" does not necessarily imply a two-dimensional visible image, but instead may be a data construct that describes the apparent reflectivity of the surrounding region in one or more dimensions which may include range, azimuth angle, elevation angle, and radial velocity.”, where the “apparent reflectivity” is tantamount to “intensity” associated with the dimension of range, azimuth angle, elevation angle, and radial velocity) associated with a first set of angle values [azimuth angle values], a second set of angle values [elevation angle values], 

FONTIJNE (US 20210255304A1) is considered close prior art to the claimed invention as it discloses radar technology used on board vehicles to detect object characteristics and the use of machine learning technology to classify and identify the detected objects. 
Regarding claim 1, FONTIJNE discloses [Note: what FONTIJNE fails to disclose is strike-through]
	A method to perform object surface estimation using a radar system, the method comprising: receiving reflected signals resulting from reflection of transmit signals by an object (Figure 3 and Paragraph 0049, “A transmitter (e.g., an array of transmit antennas) of the radar 214 transmits pulses of electromagnetic RF waves that reflect from object(s) in the transmission path, such as vehicles 130 and 140 in FIG. 1. A portion of the electromagnetic RF waves that are reflected from the object(s) are returned to the receiver (e.g., an array of receive antennas) of the radar 214”);
	processing, using a processor (Figure 5, element 508 – A compute frontend), the reflected signals to obtain an image (Figure 4 and Paragraph 0053 – “the radar image 420 may have been captured by the radar 214”), the image indicating an intensity (Paragraph 0051 – “returned response value”) associated with at least one set of angle values and a set of range values (Paragraph 0051 – “at a specific range (r) and angle/azimuth (θ). Each cell 342 is alternately referred to as a range-angle bin.”);
(Paragraph 0103 “alternative aspects may utilize additional or alternative … antennas elements (e.g., having different size/shape of antenna element arrays)”), the image is a three-dimensional image indicating the intensity (Paragraph 0051, “Each feature 344 within a respective cell 342 can be identified as having up to four parameters: range, Doppler, azimuth, and elevation. This is called a radar frame.”) indicating the intensity (Paragraph 0051, “The returned response measured by the radar 214 is characterized as an observation grid 340 having a plurality of observation cells 342.”) associated with a first set of angle values, a second set of angle values (Paragraph 0055, “In an aspect, the radar 214 may be an imaging radar that scans horizontally and vertically. As such, the tensors 510 represent the range (distance from the vehicle 100 to a detected feature 344), azimuth (the horizontal distance between a feature 344 and a reference RF ray emitted by the radar 214, such as the initial RF ray of a radar sweep), Doppler (indicating the speed of a detected feature 344), and elevation (vertical direction from the radar 214 to a detected feature 344) of each detected feature 344.”), 

In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. 

Dependent claims 7-10 are also allowed due to their dependency on independent
claim 1.

Independent claim 11 and its dependent claims 17-20 and independent claim 21 are also allowed due to a similar analysis using the prior arts made of record as independent claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648